Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Response to Election/Restriction filed on July 5, 2022 is acknowledged. 
3.	Claims 1-12 are pending in this application.


Priority
4.	Instant application is a CIP of 16/870253, filed on 05/08/2020. 16/870253 claims benefit of 62/845156, filed on 05.08/2019. The US Application No. 16/870253 discloses SEQ ID NOs: 1-3 only. Instant application is drawn to a peptide having the formula: X-R1-R2-R3-R4-Ser-(PO32-)-R5-Pro-R6-Arg-Y, wherein
    PNG
    media_image1.png
    355
    541
    media_image1.png
    Greyscale
. Instant application added SEQ ID NOs: 4-18, that were not disclosed in the parent application, 16/870253. Therefore, the priority date of instant formula X-R1-R2-R3-R4-Ser-(PO32-)-R5-Pro-R6-Arg-Y and instant SEQ ID NOs: 4-18 is 05/07/2021. 


Restriction
5.	Applicant’s election without traverse of Group 1 (claims 1-4) and the election of the peptide acetyl-QRYNS(PO32-)APAR-amide for the species of the formula, cream as the species of the formulation and topical as the species of route of administration in the reply filed on July 5, 2022 is acknowledged. Restriction is deemed to be proper and is made FINAL in this office action. Claims 5-12 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claims. A search was conducted on the elected species, and this appears to be free of prior art. A search was extended to the genus formula, and prior art was found. Claims 1-4 are examined on the merits in this office action.

Claim Interpretation
6.	Claim 1 recites, “A peptide, the peptide having the formula X-R1-R2-R3-R4-Ser-(PO32-)-R5-Pro-R6-Arg-Y…” The term “having” is interpreted as “comprising”. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which
means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.

Sequence Interpretation/Claim Interpretation
The Office interprets claims comprising SEQ ID NOs: in the following manner: “comprising an amino acid sequence of SEQ ID NO: 1” requires only a dipeptide or more consecutive amino acids of SEQ ID NO: 1, “comprising the amino acid sequence of SEQ ID NO: 1” requires the full-length sequence with 100% identity to SEQ ID NO: 1 with or without additional amino acids at any N-/C-terminal ends or additional nucleotides at 5’/3’ ends, “consisting of an amino acid sequence of SEQ ID NO: 1” would encompass any sequence of dipeptide or more consecutive amino acids fully contained within SEQ ID NO: 1, and “consisting of the amino acid sequence of SEQ ID NO: 1” would be limited to the sequence of the amino acids as specified by SEQ ID NO: 1, and nothing more or less; "an amino acid selected from the group consisting of SEQ ID NOs: 1, 2 and 3” is any sequence of two or more consecutive amino acids fully contained within SEQ ID NO: 1, 2 or 3; and “the amino acid selected from the group consisting of SEQ ID NOs: 1, 2, and 3” requires the full-length sequence with 100% identity to SEQ ID NOs: 1, 2, or 3 and the same length as SEQ ID NOs: 1, 2, or 3.
Please note that the Examiner is interpreting the scope of claim 1 as the comprising the full-length sequence with 100% identity with formula X-R1-R2-R3-R4-Ser-(PO32-)-R5-Pro-R6-Arg-Y with or without additional amino acids at the N-/C-terminal ends. Please note that the N-terminal H- and the C-terminal -OH allows additional amino acids to be added to the N- and/or C-terminal ends.
	
	

Objections
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.
7.	Claim 4 is objected to for the following minor informality: Claim 4 recites, “The peptide of claim 1, further comprising a pharmaceutically acceptable carrier suitable for administration via at least one of administration via injection…” The recitation of “…suitable for administration via at least one of administration via injection…” is redundant. Applicant is advised to amend the claim to recite, “…suitable for administration selected from the group consisting of injection, topical, aerosol, inhalation, oral…”

Rejections
35 U.S.C. 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10.	Claim 3 recites, “The peptide of claim 1, further comprising a pharmaceutically acceptable carrier…” Claim 1 recites, “A peptide, the peptide having the formula…” The preamble of claim 1 recites “A peptide”. Therefore, it is unclear how a peptide can comprise a pharmaceutically acceptable carrier.
11.	Claim 4 recites, “The peptide of claim 1, further comprising a pharmaceutically acceptable carrier suitable for…” Claim 1 recites, “A peptide, the peptide having the formula…” The preamble of claim 1 recites “A peptide”. Therefore, it is unclear how a peptide can comprise a pharmaceutically acceptable carrier.
Applicant may overcome these rejections by amending the claim to recite, “A peptide composition…”

35 U.S.C. 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


14.	Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hovestad-Bijll et al (WO 2016/184999) as evidenced by Ardito et al (International Journal of Molecular Medicine, 2017, 40: 271-280).
15.	Hovestad-Bijll et al teach a peptide sequence comprising instant formula (see Table 1, SEQ ID NO: 19, FTQRQNSAPARML). Hovestad-Bijll et al teach that the peptide markers in Table 1 comprises phosphorylation sites used for determining the kinase activity (see p. 17, lines 4-7). Hovestad-Bijll et al teach that the phosphorylation profiles comprise the phosphorylation levels of phosphorylation sites present in at least 30 of the peptide markers as listed in Table 1…will be studied of phosphorylation sites present in at least 7, 8, 9…19…of the peptide markers listed in Table 1…(see p. 15, lines 16-27). SEQ ID NO: 19 of Hovestad-Bijll et al is FTQRQNSAPARML. As evidenced by Ardito et al, “more than one-third of the protein phosphorylation events occurs on serine (Ser or S), threonine (Thr or T), and tyrosine residues (Tyr or Y) (see p. 272, left column, 2nd full paragraph). The SEQ ID NO: 19 has two phosphorylation sites, T (residue 1) and S (residue 7).
Hovestad-Bijll et al teach a limited number of peptides since the peptides are fully defined and listed in the Table (see Table 1). Additionally, SEQ ID NO: 19, for example, the phosphorylated peptide sequence can be envisaged. The MPEP states the following: When the compound is not specifically named, but instead it is necessary to select potions of teachings within a reference and combine them, e.g., select various substituents from a list of alternatives given for placement at specific sites on a generic chemical formula to arrive at a specific composition, anticipation can only be found if the classes of substituents are sufficiently limited or well delineated. Ex parte A, 17 USPQ2d1716 (Bd. Pat. App. & Inter. 1990). If one of ordinary skill in the art is able to "at once envisage" the specific compound within the generic chemical formula, the compound is anticipated (See MPEP 2105).
	As indicated above, the term “having” has been interpreted as “comprising”. The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See, e.g., > Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004) (“like the term comprising,’ the terms containing’ and mixture’ are open-ended.”).< Invitrogen Corp. v. Biocrest Mfg., L.P., 327 F.3d 1364, 1368, 66 USPQ2d 1631, 1634 (Fed. Cir. 2003) (“The transition comprising’ in a method claim indicates that the claim is open-ended and allows for additional steps.”); Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997) (“Comprising” is a term of art used in claim language which
means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim.); Moleculon Research Corp. v. CBS, Inc., 793 F.2d 1261, 229 USPQ 805 (Fed. Cir. 1986); In re Baxter, 656 F.2d 679, 686, 210 USPQ 795, 803 (CCPA 1981); Ex parte Davis, 80 USPQ 448, 450 (Bd. App. 1948) (“comprising” leaves “the claim open for the inclusion of unspecified ingredients even in major amounts”). >In Gillette Co. v. Energizer Holdings Inc., 405 F.3d 1367, 1371-73, 74 USPQ2d 1586, 1589-91 (Fed. Cir. 2005), the court held that a claim to “a safety razor blade unit comprising a guard, a cap, and a group of first, second, and third blades” encompasses razors with more than three blades because the transitional phrase “comprising” in the preamble and the phrase “group of” are presumptively open-ended. “The word comprising’ transitioning from the preamble to the body signals that the entire claim is presumptively open-ended.” Id.
	Since the reference teaches ALL of the active components of instant claims, the reference anticipates instant claims 1-2.

CONCLUSION
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE HA whose telephone number is (571)272-5982. The examiner can normally be reached Monday-Thursday 5:00 am- 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIE HA/Primary Examiner, Art Unit 1654